DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 9, the phrase "or the like" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "or the like"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).
Claim 20 recites “the second expandable climbing panel having an inner element and an outer element”, and depends from claim 1, which recites, “an expandable climbing panel comprising an outer element… and an inner element”.  Claim 20 goes on to refer to “the inner element” and “the outer element” throughout the claim without indicating whether these recitations refer to the inner/outer element of the expandable climbing panel or to the inner/outer element of the second expandable climbing panel.  It is not clear from the claim which structure is intended to be referenced.
Allowable Subject Matter
Claims 1-2, 4-8, 10-14, 16-19, and 21-22 are allowed.
Claims 9 and 20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record fails to teach or make obvious the combination of limitations required by independent claim 1.
Mougenot (FR 2977501) teaches a climbing wall comprising an outer element comprising a climbing panel (26) hingedly attached to a first wall portion (5), first and second track elements, and an actuator.  
Mougenot fails to teach an inner element, the inner element comprising a climbing panel supported by a frame, the first and second track elements being configured to slide relative to one another such that the climbing panel of the inner element slides behind the climbing panel of the outer element; wherein the first wall portion comprises an actuator that is operable to change an angle of the first wall portion with respect to a vertical axis; and wherein: (i) changing the angle of the first wall portion in one direction causes the inner element to slide away from the outer element, increasing an area of the climbing panel of the inner element that is exposed to a user; and (ii) changing the angle of the first wall portion in an opposite direction causes the inner element to slide behind the outer element, decreasing the area of the climbing panel of the inner element that is exposed to a user.
Bondetti (FR 2613945) teaches a climbing wall comprising climbing panels, first and second track elements, and an actuator.  
Bondetti fails to teach the first and second track elements being configured to slide relative to one another such that a climbing panel of an inner element slides behind a climbing panel of an outer element; wherein: (i) changing the angle of the first wall portion in one direction causes the inner element to slide away from the outer element, increasing an area of the climbing panel of the inner element that is exposed to a user; and (ii) changing the angle of the first wall portion in an opposite direction causes the inner element to slide behind the outer element, decreasing the area of the climbing panel of the inner element that is exposed to a user.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER ROBERTSON whose telephone number is (571)272-5001. The examiner can normally be reached Monday-Friday, 8:30 am to 6:00 pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on 571-272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JENNIFER ROBERTSON
Primary Examiner
Art Unit 3784



/JENNIFER ROBERTSON/Primary Examiner, Art Unit 3784